              Case 1:21-cv-00094-RJL Document 25 Filed 02/09/21 Page 1 of 3




                                   UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA

                                                           |
CATHOLIC LEGAL IMMIGRATION                                 |
NETWORK, INC., ET AL.,                                     |
                                                           |
                   PLAINTIFFS,                             |
                                                           |
                  V.                                       |            CIV. A. NO. 21-0094 (RJL)
                                                           |
EXECUTIVE OFFICE FOR                                       |
IMMIGRATION REVIEW, ET AL.,                                |
                                                           |
               DEFENDANT.                                  |
                                                           |

     MOTION FOR EXTENSION OF TIME NUNC PRO TUNC TO FILE OPPOSITION,
                 AND MEMORANDUM IN SUPPORT THEREOF

           Pursuant to Federal Rule of Civil Procedure 6(b)(1)(B), Defendants the Executive Office

for Immigration Review (“EOIR”), the Department of Justice, Jean King, in her official capacity

to Acting Director of EOIR, and Monty Wilkinson, in his official capacity as Acting Attorney

General of the United States (collectively, “Defendants”), through counsel, respectfully move for

an extension of time, up to and including February 16, 2021, to file their Opposition to Plaintiffs’

Motion to Stay Agency Action Under 5 U.S.C. § 705 And/Or For a Preliminary Injunction [ECF

No. 9] (“Stay/PI Motion”). 1 In support of this motion, Defendants state as follows:

BACKGROUND

1.         On January 11, 2021, Plaintiffs filed their Complaint challenging the Appellate Procedures

           and Decisional Finality in Immigration Proceedings; Administrative Closure, 85 Fed. Reg.

           81,588 (Dec. 16, 2020) (hereinafter, “Administrative Closure Rule”), which challenges a

           rule that became final on December 16, 2020.



1
    Defendants note that Monday, February 15, 2021, is a Federal holiday.
          Case 1:21-cv-00094-RJL Document 25 Filed 02/09/21 Page 2 of 3




2.   On January 15, 2021, the Administrative Closure Rule became effective. ECF No. 9 at 9.

3.   On February 1, 2021, Plaintiffs filed their Stay/PI Motion. Pursuant to Local Civil Rule

     (“LCvR”) 65.1(c), Defendants’ Opposition to the Stay/PI Motion was due seven days after

     the filing of the motion, i.e., on Monday, February 8, 2021.

BASIS FOR EXTENSION OF TIME

4.   An extension of time should be granted in this case for multiple reasons.

     a.      First, Defendants’ counsel did not become aware until February 9, 2021, that

             Defendants’ Opposition was due on February 8, 2021. Defendants’ counsel

             mistakenly believed that, absent an Order from the Court setting a briefing schedule

             for the Stay/PI Motion, the briefing schedule would be governed by the 14-day

             deadline set in LCvR 7(b). Defendants became aware of the error only after

             Plaintiffs’ counsel inquired on February 9, 2021, about the status of Defendants’

             Opposition; Defendants then promptly prepared this motion seeking to extend time.

     b.      Second, between Friday, February 5, 2021, and Monday, February 8, 2021, four

             motions for leave to file amici briefs (with attached briefs) were filed in support of

             Plaintiffs’ Stay/PI Motion. See ECF No. 15, 17, 18, 20. Defendants need additional

             time to analyze these briefs and, where appropriate, address arguments within the

             briefs within Defendants’ Opposition.

     c.      Third, if Defendants had understood that their Opposition to the Stay/PI Motion

             was due on Monday, February 8, Defendants would have timely moved for an

             extension of this deadline. Seven days would have been insufficient time to draft

             and file Defendants’ Opposition due, in large part, to the fact that Defendants in

             this case were required to respond to another Motion for Preliminary Injunction on



                                               2
           Case 1:21-cv-00094-RJL Document 25 Filed 02/09/21 Page 3 of 3




              Friday, February 5, 2021, in a case filed by different plaintiffs in U.S. District Court

              for the Northern District of California. The seven-day deadline also would not have

              permitted sufficient time for all Defendants and the U.S. Attorney’s Office to

              review and approve the Opposition prior to its filing.

      d.      Fourth, permitting Defendants additional time to file an Opposition to Plaintiffs’

              Stay/PI Motion will benefit the Court, as it would provide the Court with significant

              information regarding Defendants’ position on the legal issues in advance of the

              hearing on Plaintiffs’ Stay/PI Motion, which is scheduled for Monday, September

              22, 2021, at 4:00 pm.

ADDITIONAL NECESSARY INFORMATION

5.    This is Defendant’s first request for an extension of this deadline.

6.    If granted, this enlargement will not affect any other deadlines in this case, as LCvR 65.1(c)

      does not appear to contemplate the filing of reply briefs in support of motions for

      preliminary injunctions.

7.    Pursuant to LCvR 7(m), the parties have conferred; Plaintiffs respond that “Plaintiffs would

      agree to an extension until Friday[, February 12, 2021,] at noon, but oppose this request.”

Dated: February 9, 2021                      Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division

                                             By: /s/ April Denise Seabrook
                                             April Denise Seabrook, D.C. Bar No. 993730
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             Telephone: 202-252-2525
                                             April.Seabrook@usdoj.gov

                                                 3
